Exhibit 10.18
 
CENTENE CORPORATION
 
Nonstatutory Stock Option Agreement Granted Under
 
Amended and Restated 2003 Stock Incentive Plan
(Directors)
 
1. Grant of Option
 
This agreement evidences the grant by Centene Corporation, a Delaware
corporation (the “Company”), on __________________ (the “Grant Date”)
to__________________, a director of the Company (the “Participant”), of an
option to purchase, in whole or in part, on the terms provided herein and in the
Company’s Amended and Restated 2003 Stock Incentive Plan (the “Plan”), a total
of _______ shares (the “Shares”) of common stock, $0.001 par value per share, of
the Company (“Common Stock”) at $______ per Share.  Unless earlier terminated,
this option shall expire at 3:00 p.m., Central time, on _____________ (the
“Final Exercise Date”).
 
It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the
“Code”).  Except as otherwise indicated by the context, the term “Participant,”
as used in this option, shall be deemed to include any person who acquires the
right to exercise this option validly under its terms.
 
2. Vesting Schedule
 
This option will become exercisable (“vest”) as to ___% of the original number
of Shares on the ____ anniversary of the Grant Date and as to an additional ___%
of the original number of Shares at the end of each successive _______ period
following the first anniversary of the Grant Date until the ____ anniversary of
the Grant Date.
 
The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.
 
In the event of a “Change in Control” of the Company or if the Optionee is not
re-elected as a member of the Board, all of the Shares that (but for the
application of this clause) are not vested at the time of the occurrence of such
events shall vest.  A “Change in Control” shall be deemed to have occurred if
any of the events set forth in any one of the following clauses shall
occur:  (i) any Person (as defined in section 3(a)(9) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and as such term is modified in
sections 13(d) and 14(d) of the Exchange Act), excluding a group of persons
including the Participant, is or becomes the “beneficial owner” (as defined in
Rule 13(d)(3) under the Exchange Act), directly or indirectly, of securities
representing forty percent or more of the combined voting power of the Company’s
then outstanding securities; (ii) individuals who, as of the Grant Date,
constitute the Board of Directors of the Company (the “Incumbent Board”), cease
for any reason to constitute a majority thereof (provided, however, that an
individual becoming a director subsequent to the Grant Date whose election, or
nomination for election by the Company’s stockholders, was approved by at least
a majority of the directors then comprising the Incumbent Board shall be
included within the definition of Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual election contest (or such terms used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board of Directors of the Company); or (iii) the stockholders of the
Company consummate a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation.
 
3. Exercise of Option
 
(a) Form of Exercise.  Each election to exercise this option shall be in
writing, signed by the Participant, and received by the Company at its principal
office, accompanied by this agreement, and payment in full in the manner
provided in the Plan.  Common Stock purchased upon the exercise of this option
shall be paid for as follows:
 
(1)  
in cash or by check, payable to the order of the Company;

 
(2)  
by (i) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (ii) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price and any required tax withholding;

 
(3)  
when the Common Stock is registered under the Securities and Exchange Act of
1934, as amended, by delivery of shares of Common Stock owned by the Participant
valued at their fair market value as determined by (or in a manner approved by)
the board of directors of the Company (the “Board”) in good faith (“Fair Market
Value”), provided (i) such method of payment is then permitted under applicable
law and (ii) such Common Stock, if acquired directly from the Company was owned
by the Participant at least six months prior to such delivery;

 
(4)  
to the extent permitted under applicable law and permitted by the Board, in its
sole discretion, provided that at least an amount equal to the par value of the
Common Stock being purchased shall be paid in cash; or

 
(5)  
by any combination of the above permitted forms of payment.

 
The Participant may purchase less than the number of shares covered hereby,
provided that no partial exercise of this option may be for any fractional share
or for fewer than ten whole shares.
 
(b) Continuous Relationship with the Company Required.  Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, a director of, or consultant or advisor to, the
Company or any other entity the directors, consultants or advisors of which are
eligible to receive option grants under the Plan (an “Eligible Participant”).
 
(c) Termination of Relationship with the Company.  If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
30 days after such cessation (but in no event after the Final Exercise Date),
provided that this option shall be exercisable only to the extent that the
Participant was entitled to exercise this option on the date of such
cessation.  Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any consulting, advisory, nondisclosure, non-competition or other agreement
between the Participant and the Company, the right to exercise this option shall
terminate immediately upon such violation.
 
(d) Exercise Period Upon Death or Disability.  If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of 90
days following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.
 
(e) Discharge for Cause.  If the Participant, prior to the Final Exercise Date,
is discharged by the Company for “cause” (as defined below), the right to
exercise this option shall terminate immediately upon the effective date of such
discharge.  “Cause” shall include acts or omissions that the Company determines
in writing, after affording the Participant an opportunity to be heard, are  (i)
criminal, dishonest or fraudulent or constitute  misconduct that reflect
negatively on the reputation of the Company (including any parent, subsidiary,
affiliate or division of the Company); (ii) acts or omissions that could expose
the Company or any parent, subsidiary, affiliate or division of the Company to
claims of illegal harassment or discrimination in employment;(iii) material
breaches of this Agreement; or (iv) continued and repeated failure to perform
substantially the duties of his/her employment.  The Participant shall be
considered to have been discharged for “cause” if the Company determines, within
30 days after the Participant’s resignation, that discharge for cause was
warranted.
 
4. Withholding
 
No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.
 
5. Nontransferability of Option
 
This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.
 
6. Provisions of the Plan
 
This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.
 
In Witness Whereof, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.
 
Centene Corporation




By:                                                                      




 


 
PARTICIPANT’S ACCEPTANCE
 
The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  The undersigned hereby acknowledges receipt of a copy of
the Company’s Amended and Restated 2003 Stock Incentive Plan.
 
Participant:




Dated:  _________________                                                                      

